Dorsey, J.
delivered the opinion of the court. The opinion of the county court, on the first bill of exceptions, being concurred in by consent, wo approach the consideration of the question arising on the second bill of exceptions, not without a just sense of its intrinsic difficulty, and the important consequences which may result from its determination, let that determination be what it may.
It cannot be denied, that if Andrew Hammond resided and died, as is alleged, in Anne-Arundel county, that the orphans' court of Baltimore county had no authority to grant on liis estate letters of administration to the appellant.
But the question is, such letters having been granted, is it competent for a court of law, in which a suit may he instituted by the administrator, to go into an inquiry whether administration has been rightfully granted or not?
If such inquiry can he made in this incidental collateral mode of proceeding, you convert the county courts into appellate tribunals to revise and reverse the decrees of the orphans court, on subjects over which, by law, they have the sole and exclu - sive jurisdiction, and in relation to which their acts can only ho reviewed by regular appeal to the court of chancery or court oí appeals; and this inquiry, too, if tolerated, would generally work injustice, and operate as a surprise upon the party. Without any direct or positive monition that the legality of his appointment were at all put in issue, he might be turned out of court by the admission of testimony which he did not anticipate, and of which be could have offered the most conclusive refutation, had an opportunity been afforded him. Resting, too, upon verdicts of juries, the question of administration would ever be involved in perilous uncertainty; a verdict delivered in one case would be no evidence on a trial in another; conflicting verdicts might be given by different juries in the same term, and in the same court; and much more probable is it, that such in*50congruity would arise where trials are had in different courts, or at different terms. Indeed it might not unfrequently happen, in such a state of interminable controversy, that an administrator, after recovery of one half the property and debts belonging to the deceased, by the death of witnesses, or some such cause, might be forever deprived of all chance of recovering the residue; the proof to sustain his right to the administration being no longer attainable; a result ruinous as well to creditors as to helpless widows and orphans, who have ever been the especial objects of favour and protection of the law. jEvery consideration, therefore, of convenience, justice and public policy, demands that the question of administration, when finally determined by the tribunals created for that purpose, should never b« a subject of doubt or litigation when incidentally arising in other courts. Such an anomaly in judicial proceedings, this court would never willingly sanction.
By the act of 1798, ch. 101, sub ch. 5, s. 3, the orphans courts are expressly enjoined to inquire into and adjudicate on the “time and place” of the death of the deceased intestate; and this duty we are bound to presume has been rightly discharged; but whether it be so or not, is in this case no longer a subject open to discussion. If there be any principle of law In this state unalterably settled by authority it is this, that the judgment of a court of competent jurisdiction, when coming incidentally in question, or offered as evidence of title in any ether court, (as is the case here,) is conclusive upon the question decided, and cannot be impeached on the ground of informality in the proceedings, or error or mistake of the court, in the matter on which they have adjudicated. Barney’s Lessee v Patterson, 6 Harr. & Johns. 182, and the case of Taylor & M‘Neal v Phelps, 1 Harr. & Gill, 492.
It has been strongly urged in the argument of the appellant’s counsel, that if the judgment of the county court be sustained, the grossest frauds and deceptions will be practised in obtaining letters of administration in other counties than those in which intestates may have died; and that there may be at the same time two or more administrators appointed by the orphans courts of different counties.
*51Let the decision of this court on the subject before them he what it may, it neither increases nor lessens the inconveniencies which have been suggested.
For this evil the orphans courts alone are competent to apply a remedy. If letters of administration have been improvidentJy issued, or have been obtained by fraud or deceit, they may be revoked by them upon application made for that purpose.
But it is alleged that this power of revocation is denied to the orphans courts by the 20th section of the 15th sub chapter of the act of 1798, ch. 101, which provides that “the orphans courts shall not under pretext of incidental power or constructive authority exercise any jurisdiction whatever not expressly given by that act or some other law.” But to this it may be answered that we deem the power of revocation, under suck circumstances, as necessarily inherent in the orphans courts, and a part and of the essence of the power delegated to them, of granting administration. In confirmation of which, see 3 Bac. Ab. 50, where speaking of the ecclesiastical tribunals of England in the reference to this power, it is stated, that “it would be absurd to allow a court jurisdiction herein, and at the same, lime deprive them of the liberty of vacating and setting aside an act of their own, which was obtained from them by deceit and imposition.” But this question, even if it were matter of doubt, we should be disposed to view as settled by the construction given to this act of assembly by the orphans courts, who have exercised this power from the time of its passage until the present day, a space of nearly thirty years; and by the decision of this court in the case of Fishwick v Sewell, 4 Harr. & Johns. 429, where in affirming the opinion of the county court in rejecting testimony offered to impeach letters of administration, they say, “that the said letters of administration were legally efficient until revoked, being clothed with all the requisite solemnities to communicate power and authority to the plaintiff to administer;” thus distinctly recognizing the authority of the orphans courts to revoke letters of administration improperly granted.
It is, however, further urged as a reason why the inquiry attempted in the county court should be permitted, that ad*52xnitting the existence of the power of revocation in the orphans courts; yet it may occur that where there are two administrations, upon mutual applications to revoke, both courts may overrule such applications, and thus a double administration would be legalized. To this suggestion the reply is, that such an event, though possible, is of improbable occurrence; that should it ever happen by mutual appeals to this court, the corrective would be speedily applied.
In the opinion of the county court then, in the second bill of exceptions, we see nothing to complain; nor is there discernible in the thirdhiW of exceptions any greater causeof complaint. To show that Andrew Hammond survived the testator, Thomas Hammond, and thus became capable of taking the property devised to him, on the happening of the contingency mentionedin Thomas Hammond’s will, the plaintiff offered to prove by a competent witness, that he was well acquainted with the family; of Thomas and Andrew Hammond, and was at their father’s, and heard, on the day of the burial of the said Thomas and Andrew, and at their funeral, that the said Thomas died aiew hours before the said Andrew, and that he heard that fact from the father, (who is now dead,) of said Thomas and Andrew, and from the sisters of the said Thomas and Andrew, (one of whom is now dead,) and the other, Harriet Hammond, is now living in the city of Baltimore. To the admissibility of which hearsay evidence of the death of said Andrew and Thomas, the defendant, by her counsel, objected; “but the court, were of opinion, that the evidence of the times of the respective deaths of Thomas Hammond and Andrew Hammond, so far as the Information of the witness was derived from the father and sister, who are now dead, is admissible evidence to prove that the said Andrew Hammond survived the said Thomasand with this opinion we entirely concur. It is obj’ected that the witness having stated that he received the same information from Harriet Hammond (a witness within the reach of the process of the court,) that he did from her father and sister, he has (hereby shown that there is better evidence attainable than that which was offered; that Harriet Hammond, whose testimony the plaintiff might ljave obtained, was present at the death of her brothers, and if produced could prove who died first. *53But neither of those positions are sustainable. It does not appear by the testimony offered, that either the father, Harriet Hammond, or her deceased sister, were eye-witnesses of tho death of Thomas and Andrew Hammond, or either of them. For aught that is disclosed by the witness, the father and deceased sister may have been present at the deaths, but not Har - riet Hammond, her information may have been derived from them, or from some oilier less authentic source; and this may be the reason why her attendance was not required by the plaintiff. This court, however, wish to be understood as not even giving an intimation that there would be any error in the opinion of the county court, if the testimony offered had shown that the father and both sisters were present at the deaths of Thomas and Andrew Hammond.
In the fourth bill of exceptions, the court having refused, the general prayer of the defendant, that the plaintiff was not entitled to recover, the appellant seeks to reverse this opinion on the ground that the limitation over (in the will of Thomas Hammond,) to Andrew Hammond, in case “ Thomas Hughes Hammond should die without heir of his body lawfully begotten, or before he shall arrive unto the full age of twenty-one years,” operated by way of contingent remainder, and not by way of executory devise. That the words “heir of his body lawfully begotten,” wore synonimons with the word “issue,” was rightly admitted by the counsel on both sides. That the word “or,” in the limitation over, must be construed to mean “and,” in the place in which it was used; and in all similar limitations, where the effect of construing it disjunctively would be to disinherit the issue of the first devisee, should he die under the age of twenty-one years, has been so repeatedly settled by the most solemn adjudications, that it has become the duty of courts of justice no longer to listen to an argument on the subject, much less to refer to authorities in support of such a position. The words “heir of his body lawfully begotten,” in the devise in question, being assumed to mean “issue,” and the word “or” to mean “and,” that the limitation over to Andrew Hammond operates as a good executory devise, (Thomas Hughes Hammond having died under age and without, issue,) is so immutably fixed by the recent solemn do*54cisions of this tribunal in the cases of Dallam v Dallam, 7 Harr. & Johns. 220, and Newton v Griffith, 1 Harr. & Gill, 111, that this court did not feel themselves at liberty to permit the point to be discussed before them. Tis true Dallam v Dallam, and Newton v Griffith, were cases of devises of real estate only, but courts of justice will go much further in supporting executory devises of personal than of real property.
Concurring in opinion with the court below on the several bills of exceptions taken in this cause, we affirm their judgment.
JUDGMENT AFFIRMED.